EXHIBIT 10.14

 

8% SECURED NOTE

 

FOR VALUE RECEIVED, Monarch America, Inc., a Nevada corporation (the "Company")
promises to pay to Jeremy Stout (the "Holder") the principal sum of One Million
Dollars ($1,000,000) in lawful money of the United States of America, together
with interest on so much of the principal balance thereof as is from time to
time outstanding at the rate hereinafter provided, and payable as hereinafter
provided.

 

1.  Interest Rate. The unpaid balance of this Note shall bear interest at the
rate of eight percent (8%) per annum, simple interest. Interest shall be
calculated on a 365-day year and the actual number of days elapsed.

 

2.  Payment/Maturity Date. This Note shall be paid in eight quarterly
installments of $125,000, plus accrued interest thereof, with the first payment
to be made on April 1, 2015, and each payment thereafter to be made the first
business day of each succeeding third calendar month. The entire balance of this
Note together with any and all interest accrued thereon shall be due and payable
in full on January 2, 2017.

 

3.  Prepayment. The Company may repay the Note, in whole or in any portion
hereof, without penalty and without notice, at any time.

 

4.  Security. This Note will be secured according to the terms of the:

 

 

·

Security Agreement attached as exhibit “A”, and

   

 

·

Stock Pledge Agreement attached as exhibit “B”.

 

5.  Default. At the option of Holder, the unpaid principal balance of this Note
and all accrued interest thereon shall become immediately due, payable, and
collectible, upon the occurrence at any time of any of the following events,
each of which shall be deemed to be an event of default hereunder.

 

(a) The Company fails to make any payment of interest or principal on the date
on which such payment becomes due and payable under this Note and the breach or
default continues uncured for a period of twenty business days after the date on
which notice of the breach or default is first given to the Company;

 

(b) The Company breaches any representation, warranty or covenant or defaults in
the timely performance of any other obligation in this Note, other than
paragraph 6(d) hereof, and the breach or default continues uncured for a period
of twenty business days after the date on which notice of the breach or default
is first given to the Company;

 

(c) The Company breaches paragraph 6(d) hereof; or

 

(d) The Company files for protection from its creditors under the federal
bankruptcy code or a third party files an involuntary bankruptcy petition
against the Company.

 

 
1


--------------------------------------------------------------------------------




 

Notwithstanding anything to the contrary stated herein, Holder agrees that upon
an event of default hereunder, he will look solely to the Pledged Collateral (as
defined below), and neither the Company nor any of the assets of the Company
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of the Note. Upon receipt of the Pledged Collateral, Holder agrees
that (i) neither the Company nor any other party shall be responsible, directly
or indirectly, for any payment required to be made under this Note and (ii) this
Note shall be terminated and have no further force and effect (without any
further action on the part of any party). The Pledged Collateral shall be
defined as (i) the shares of The Big Tomato, Inc., a Colorado corporation (“The
Big Tomato”), and (ii) the assets owned by The Big Tomato (at the time of the
event of default). The Holder further agrees and acknowledges that his sole
recourse against the Company and its affiliates upon an event of default shall
be the Pledged Collateral, notwithstanding the value of the assets or stock of
The Big Tomato or the shares of the Company owned by the Holder at the time of
such default.

 

6.  Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants with the Holder as follows:

 

(a) Authorization; Enforceability. All action on the part of the Company,
necessary for the authorization, execution and delivery of this Note and the
performance of all obligations of the Company hereunder has been taken, and this
Note constitutes a valid and legally binding obligation of the Company,
enforceable in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

(b) Governmental Consents. No consent, approval, qualification, order or
authorization of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with the
Company’s valid execution, delivery or performance of this Note.

 

(c) No Violation. The execution, delivery and performance by the Company of this
Note and the consummation of the obligations contemplated hereby will not result
in a violation in any material respect of its Articles of Incorporation or
By-Laws, or of any provision of any mortgage, agreement, instrument or contract
to which it is a party or by which it is bound or, to the best of its knowledge,
of any federal or state judgment, order, writ, decree, statute, rule or
regulation applicable to the Company or be in material conflict with or
constitute, with or without the passage of time or giving of notice, either a
material default under any such provision or an event that results in the
creation of any material lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets.

 

 
2


--------------------------------------------------------------------------------




 

(d) Preservation of Collateral. While any amount of principal or interest is
outstanding under this Note, the Company shall not, without the consent of the
Holder:

 

(i) Cause or allow The Big Tomato to (A) make a distribution of any of its
assets, (B) issue any additional shares of stock, (C) sell any of its assets
outside the ordinary course of business, or (D) become a party to any merger,
conversion, reorganization or similar transaction, or

 

(ii) Transfer, convey, sell, pledge, or encumber the Pledged Collateral.

 

7.  Assignment of Note. This Note may not be assigned by Company. The Note may
not be assigned by Holder without the express written consent of the Company.

 

8.  Loss of Note. Upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Note,
and in case of loss, theft or destruction of indemnification in form and
substance acceptable to the Company in its reasonable discretion, and upon
surrender and cancellation of this Note, if mutilated, the Company shall execute
and deliver a new Note of like tenor and date.

 

9.  Non-Waiver. No delay or omission on the part of Holder in exercising any
rights or remedy hereunder shall operate as a waiver of such right or remedy or
of any other right or remedy under this Note. A waiver on any one or more
occasion shall not be construed as a bar to or waiver of any such right and/or
remedy on any future occasion.

 

10. Maximum Interest. In no event whatsoever shall the amount paid, or agreed to
be paid, to Holder for the use, forbearance, or retention of the money to be
loaned hereunder ("Interest") exceed the maximum amount permissible under
applicable law. If the performance or fulfillment of any provision hereof, or
any agreement between Company and Holder shall result in Interest exceeding the
limit for Interest prescribed by law, then the amount of such Interest shall be
reduced to such limit. If, from any circumstance whatsoever, Holder should
receive as Interest an amount which would exceed the highest lawful rate, the
amount which would be excessive Interest shall be applied to the reduction of
the principal balance owing hereunder (or, at the option of Holder, be paid over
to Company) and not to the payment of Interest.

 

11. Modifications. Said parties consent to any modification or extension of time
(whether one or more) of payment hereof, the release of all or any part of the
security for the payment hereof, and the release of any party liable for payment
of this obligation, provided that such modification, extension and/or release is
in writing executed by both parties. Any modification, extension, or release may
be without notice to any such party and shall not discharge said party's
liability hereunder.

 

12. Governing Law. This Note will be construed in accordance with the laws of
the State of Colorado.

 

 
3


--------------------------------------------------------------------------------




 

13. Jurisdiction. All proceedings in any way arising out of, related to, or
connected with this Note shall be brought in the District Court for the City and
County of Denver, Colorado, and both parties submit to the personal jurisdiction
of such courts. Both parties waive their respective rights to a trial by jury in
any such action.

 

14. Severability. Invalidation of any of the provisions of this Note or of any
paragraph, sentence, clause, phrase, or word herein, or the application thereof
in any given circumstance, shall not affect the validity of the remainder of
this Note.

 

15. Amendment. This Note may not be amended, modified, or changed, except only
by an instrument in writing signed by both of the parties.

 

16. Time of the Essence. Time is of the essence for the performance of each and
every obligation of Company hereunder.

 

17. Notices. All notices, consents, approvals, requests, demands and other
communications including changes of address which are required or may be given
hereunder shall be in writing and shall be duly given if personally delivered,
sent by overnight courier or posted by U.S. registered or certified mail, return
receipt requested, postage prepaid and addressed to the other parties at the
addresses set forth below.

 

If to the Company:

 

Monarch America, Inc. 

1150 W Custer Place 

Westminster, CO 80223 

ATTN: Eric Hagen

 

With a copy to (which shall not constitute notice):

 

David Lubin & Associates, PLLC 

108 S. Franklin Avenue 

Suite 10 

Valley Stream, NY 11580 

 

 

If to the Holder:

 

 _____________________

 

 _____________________

 

 
4


--------------------------------------------------------------------------------




 

18. Right of Offset. This Note is being issued by the Company to the Holder in
connection with the transactions contemplated by the Plan of Merger dated
October 17, 2014, as amended by the Amendment dated the date hereof among the
Company, the Holder and the other parties thereto (together, the “Agreement”).
The Company shall be entitled to offset any Damages (defined below) incurred by
the Company or its affiliates against the principal amount due and payable
hereunder. “Damages” shall mean any and all loss, liability, claim, damage,
expense (including, but not limited to, costs of investigation and defense and
attorneys’ fees) arising directly or indirectly from or in connection with (a)
any inaccuracy or breach of any of the representations and warranties of the
Holder, TBT and/or the shareholders of TBT in any agreement, certificate or
document delivered by or on behalf of the Holder, TBT and/or the other
shareholder of TBT pursuant to the transactions contemplated by the Agreement,
or any actions, omissions or statements of fact inconsistent with in any respect
any such representation or warranty or (b) any failure by the Holder, TBT and/or
the other shareholder of TBT to perform or comply with any agreement, covenant
or obligation in this Note, the Agreement or in any agreement, certificate or
document delivered by or on their behalf pursuant to this Note or the Agreement
to be performed by or complied with by or on behalf of such party.

 

19. Independent Counsel. The Holder acknowledges and agrees that he has received
independent legal counsel of his own choice in connection with the negotiation
and execution and delivery of this Note and the transactions contemplated herein
(including without limitation the security for the payment of this Note) and
that he has been sufficiently apprised of his rights and responsibilities with
regard to the substance of this Note and the transactions contemplated hereby.
This Note shall be construed to effectuate the mutual intent of the parties. The
parties and their counsel have cooperated in the drafting and preparation of
this Note, and this Note therefore shall not be construed against any party by
virtue of its role as the drafter thereof. No drafts of this Note shall be
offered by any party, nor shall any draft be admissible in any proceeding, to
explain or construe this Note.

 

 
5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned have executed this Note as of January 1,
2015.

 

 

MAKER:

 

 

MONARCH AMERICA, INC.

        By: /s/ Eric Hagen       Eric Hagen      

President

             

HOLDER:

 

 

/s/ Jeremy N. Stout

Jeremy N. Stout

 

 

6

--------------------------------------------------------------------------------

 